Citation Nr: 1109801	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for nightmare disorder. 

2.  Entitlement to service connection for psychiatric disability other than nightmare disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2008.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in September 2008 and June 2010, at which times it was remanded for evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's nightmare disorder is etiologically related to active service.

2.  No other acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service and no other acquired psychiatric disorder is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Nightmare disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  No other acquired psychiatric disorder was incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a psychiatric disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the Veteran was provided all required notice by a letter mailed in May 2006, prior to the issuance of the rating decision on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and VA post-service treatment records were obtained.  Also, the Veteran has been afforded an appropriate VA examination in response to his claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends, and provided credible testimony to the undersigned VLJ to his belief, that service connection is warranted for psychiatric disability as related to an in-service accident in which he was hit by a driverless, out of control bus that rolled down a hill and pinned him against a work bench.

STRs confirm the Veteran's report of an out of control bus pinning him against a work bench to the extent that they show he sought medical treatment for pains associated with the accident.  STRs also show that he did not receive treatment for a psychiatric condition of any kind while on active duty; and at his separation examination in August 1969, the Veteran's psychiatric status was noted as being normal.  

As directed by the Board in the September 2008 remand, updated VA Medical Center treatment records from August 2005 to August 2008 were obtained.  The record is replete with VA medical records showing diagnoses of major depressive disorder (MDD), moderate and later in remission, and anxiety disorder not otherwise specified (NOS) with some PTSD features.  

As directed by the Board in the June 2010 remand, the Veteran was afforded a VA examination for mental disorders in September 2010 in which it was noted that he first sought mental health treatment in 2006 as the result of depressive symptoms related to the severe psychosocial stressors of his father's recent death; divorce; and financial problems.  The Veteran reported that since the recent death of his girlfriend, he experienced a depressed mood; poor concentration; decreased appetite; and sleep disturbances.  He also reported longstanding sleep disturbances, specifically nightmares, related to the aforementioned in-service accident involving a bus.  The VA examiner diagnosed MDD, recurrent, and nightmare disorder.  The examiner opined, in pertinent part, that the MDD was most likely not due to the Veteran's military service as evidenced by the onset in 2006 in the context of severe stressors (as noted above).  The examiner furthered that the depressive disorder, while causing some distress and impairment, was not judged to be related to the Veteran's military service.  The examiner also stated, in pertinent part, that based on the Veteran's report of distressing dreams related to the in-service bus incident which began shortly after the event and continue presently, a diagnosis of nightmare disorder was assigned.

The Board finds the VA examiner's opinion in the September 2010 examination report to be well-supported by review of the claims file, consistent with the facts as set forth in the claims folder and as reported by the Veteran, and uncontroverted by any other medical opinion evidence.  It is accorded significant probative weight.

On review of the evidence above, the Board finds that the competent and uncontroverted medical opinion of record asserts that the Veteran's MDD is not due to service and that his nightmare disorder is due to service, specifically that the nightmare disorder is due to the in-service bus incident.  

(CONTINUED ON NEXT PAGE)


Accordingly, the Board concludes that service connection is warranted for the Veteran's nightmare disorder but is not warranted for any other psychiatric disorder, to include MDD.


ORDER

Entitlement to service connection for nightmare disorder is granted.

Entitlement to service connection for a psychiatric disability other than nightmare disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


